Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered November 10, 1998, convicting him of leaving the scene of an incident without reporting, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]), and in any event, is without merit (see, Vehicle and Traffic Law § 600 [2] [a], Db]). Santucci, J.P., Smith, Crane and Cozier, JJ., concur.